Citation Nr: 1543004	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran requested a travel board hearing before a member of the Board on his January 2010 VA Form 9.  A hearing was scheduled for June 2011, but the Veteran requested that hearing date be rescheduled due to medical issues.  The hearing was rescheduled for July 2011, but the Veteran requested this hearing be scheduled for November 2011 as he was unable to travel and could not cover the expenses.  The hearing was rescheduled for November 2011, but Veteran again requested that the hearing be rescheduled due to personal transportation difficulties.  The hearing was rescheduled for March 2012.  The Veteran submitted a March 2012 statement that he would be unable to attend the rescheduled hearing and requested that the Board decide his claim based on the evidence of record in the claims file as soon as possible.  The Veteran's 2012 statement did not provide an explanation for his inability to appear at the hearing.

This appeal was previously before the Board in August 2012 and July 2014 and remanded for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his herniated disc in his upper back was caused by an incident in service when he was pulling a fuel hose and a coupling got stick on the deck hatch.  He contends that he was ordered to medical and told that it was a pinched nerve.  On his August 2008 claim form, the Veteran contended that his upper back pain began in 1978.  However, in an August 2008 statement, the Veteran contended that the injury occurred while he was working aboard the USS John F. Kennedy in the aircraft fuels division working on the flight deck refueling crew from April to December 1981.

In May 2013, VA issued a formal finding on the unavailability of service treatment records from the National Personnel Records Center in St. Louis, MO and from the VA Regional Office in Nashville and medical records from Cincinnati VA Medical Center.  The United States Court of Appeals for Veterans Claims has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources.  See Washington v. Nicholson, 19 Vet. App. 362, 369-71   (2005); see also Sizemore  v. Principi, 18 Vet. App. 264, 273-74 (2004).  Accordingly, the claim should be remanded to allow the Veteran to submit alternative sources of evidence, including lay statements prepared by those who knew him in and since service that address the onset and circumstances of the disability, which may be prepared by fellow service personnel as well as others who have first-hand knowledge, such as friends, neighbors and family members.

Additionally, on remand, any outstanding treatment records as may be relevant should be identified and obtained.  After obtaining any additional lay statements and outstanding records of treatment, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present back disability.

The Veteran currently has no service-connected disabilities.  The Appellant's claim for TDIU is inextricably intertwined with his pending claim for service connection. Thus, a decision by the Board on the Appellant's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his back disability and his claim for TDIU.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his back injury in service and his symptoms in-service and post-service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, schedule the Veteran for a VA examination for his back disability.  The claims file should be made available and reviewed by the examiner.  The examiner should comment on all pertinent facts in the claims file, private and VA post-service treatment records.

The examiner must state whether it is at least as likely as not that the diagnosed back disability is related to or had its onset in service.  

In doing so, the examiner should acknowledge and discuss the Veteran's report of his back injury in service.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



